UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
CITIZENS FOR RESPONSIBILITY               )
AND ETHICS IN WASHINGTON et al.,          )
                                          )
      Plaintiffs,                         )
                                          )
             v.                           )                  Case No. 20-cv-00739 (APM)
                                          )
NATIONAL ARCHIVES AND RECORDS             )
ADMINISTRATION et al.,                    )
                                          )
      Defendants.                         )
_________________________________________ )
                                 MEMORANDUM OPINION

I.     INTRODUCTION

       In December 2019, the National Archives and Records Administration (“NARA”)

approved a request from U.S. Immigration and Customs Enforcement (“ICE”) to schedule the

disposal of certain agency records for which ICE no longer had a business use. Plaintiffs have

challenged NARA’s approval of that request as arbitrary and capricious, an abuse of discretion,

and contrary to law. The parties have cross-moved for summary judgment. For the reasons that

follow, the court grants in part and denies in part each motion.

II.    BACKGROUND

       A.      Legal Background

       The Federal Records Act provides the legal framework for the collection, preservation, and

disposal of records produced by the federal government. As relevant here, the Act requires that

federal agencies “make and preserve records containing adequate and proper documentation of the

organization, functions, policies, decisions, procedures, and essential transactions of the agency
. . . to protect the legal and financial rights of the Government and of persons directly affected by

the agency’s activities.” 44 U.S.C. § 3101. The Federal Records Act entrusts the Archivist, who

is the head of NARA, to provide “guidance and assistance to Federal agencies” to ensure that such

federal records are properly preserved. See id. § 2904(a).

       The Archivist works cooperatively with federal agencies to determine which records an

agency must preserve in the archives and which records may be segregated and disposed because

of their “temporary value.” See id. § 3102(3). Agency heads request “disposition authority”—

permission to discard records—from the Archivist and submit to the Archivist plans to dispose of

records that are no longer “needed by [the agency] in the transaction of its current business and

that do not appear to have sufficient administrative, legal, research, or other value to warrant their

further preservation.” Id. § 3303(2). These plans can include “schedules proposing the disposal”

of records that lose their “administrative, legal, research, or other value” over time and do not

qualify for permanent retention. Id. § 3303(3). The Archivist “examine[s] the lists and schedules”

and, following a public notice and comment period, determines if any of the records “have

sufficient, administrative, legal, research, or other value to warrant their continued preservation.”
Id. § 3303a(a).

       Pursuant to its statutory authority to “establish standards for the selective retention of

records of continuing value,” id. § 2905(a), NARA has promulgated an “Appraisal Policy” that

“sets out the strategic framework, objectives, and guidelines that [it] uses to determine whether

Federal records have archival value.” Nat’l Archives & Records Admin., Appraisal Policy of the

National Archives § 1 (Sept. 2007), https://www.archives.gov/records-mgmt/scheduling/

appraisal#policy [hereinafter Appraisal Policy].      As the Appraisal Policy states:       “Records

appraisal is not a rote exercise. It requires informed judgments, knowledge of and sensitivity to

                                                  2
researchers’ interests, recognition of resource considerations, and a willingness to acknowledge

and understand comments and suggestions from diverse perspectives.” Id. The Appraisal Policy

sets forth how appraisers are to make such informed judgments.

       The Policy explains that, as the first step to appraising records, NARA “collect[s] essential

evidence from Federal agencies.” Id. § 6. “Essential evidence” is broken down into three

categories: (1) “[r]ecords that document the rights of citizens” and enable citizens “to establish

their identities, protect their rights, and claim their entitlements”; (2) “[r]ecords that document

actions of Federal officials” and “enable them to explain past decisions, form future policy, and be

accountable for consequences”; and (3) “[r]ecords that document the national experience” and

“provide the means for evaluating the effects of Federal actions on the nation and for understanding

its history, science, and culture, including the man-made and natural environment.” Id. Not all

“essential evidence” requires permanent retention, and “the essential evidence categories” serve

merely “as the beginning point for appraisal.” Id. §§ 6–7.

       Sections 7 and 8 of the Appraisal Policy provide guidance on how, within the three

categories of essential evidence, NARA identifies records that require permanent preservation.

Of the records constituting essential evidence, NARA seeks to permanently retain (1) records

whose “importance . . . for protecting legal rights endures despite the passage of time,” (2) records

“containing significant documentation of Government activities” that are “essential to

understanding and evaluating Federal actions,” and (3) records that are “essential to understanding

the role of the Federal Government and the history of our nation, its people, and the environment.”
Id. § 7. NARA treats these categories as a “high-level strategic framework” for identifying

permanent records, and section 8 in turn provides six more granular categories of records that

should be permanently retained. See id. § 8. These categories include, for example, records that

                                                 3
“[r]etain their importance for documenting legal status, rights and obligations of individuals,

groups, organizations, and governmental bodies despite the passage of time”; “[p]rovide evidence

of significant policy formulation and business processes of the Federal Government”; and

“[p]rovide evidence of Federal deliberations, decisions, and actions relating to major social,

economic, and environmental issues,” among many others. Id.

       While sections 7 and 8 of the Appraisal Policy provide categories of documents that

warrant permanent preservation, those categories are descriptively quite broad, and NARA “uses

the general guidelines outlined in Appendix 1” as more concrete criteria for “determining which

records support its appraisal objectives and thus warrant permanent retention.” Id. § 9. Appendix 1

consists of a series of questions that “NARA staff must address” in reaching a recommendation to

the Archivist. Id. app. 1 (emphasis added). The Appendix notes that “[a]pplying the guidelines to

specific cases will not be a mechanical process akin to adding up points or checking boxes,” but

that the guidelines therein are intended to “make decision making easier” and generate “more

consistent appraisal judgments.” Id.

       Of significance to this case is Appendix 1’s first archival guideline. It asks: “How

significant are the records for research?” Id. This question, the guidance notes, “is the most

difficult variable to determine” because “[w]hat is of relatively low research use today may become

of great research use in the future.” Id. Despite the difficulty of accurately appraising a

document’s research value, “it is important to consider this question in making appraisal

decisions.” Id. Appendix 1 therefore states that “[i]t is necessary to consider the kinds and extent

of current research use and to try to make inferences about anticipated use both by the public and

by the Government.” Id. (emphasis added).



                                                 4
           B.        Factual Background

           The current lawsuit challenges NARA’s decision to approve a records disposition schedule

for “Detainee Records” (Schedule No. DAA-0567-2015-0013) maintained by ICE (the

“Disposition Schedule”).

                     1.      ICE’s First Proposed Schedule

           In October 2015, ICE submitted to NARA a Request for Records Disposition Authority for

eleven types of detainee records. See J.A. at 646; 1 Pls.’ Mot. for Summ. J., ECF No. 9 [hereinafter

Pls.’ Mot.], Pls.’ Mem. in Supp. of Mot. for Summ. J., ECF No. 9-1 [hereinafter Pls.’ Br.], at 8.

As it pertains to Plaintiffs’ challenge, the request sought disposition authority for the following

categories of records:

                     (1)     Sexual Abuse and Assault Files. These “[r]ecords document[] the reporting

           and investigation of sexual abuse or assault allegations between detainees as well as by

           employees, contractors, or volunteers against detainees. Records include, but are not

           limited to, police reports; summaries of medical exam results; supporting memos and video

           (if any); evidentiary materials pertaining to the allegation; and investigation outcomes.”

           J.A. at 3. ICE proposed a 20-year retention period for Sexual Abuse and Assault Files. Id.

           at 648.

                     (2)     Death Review Files. These files consist of “[c]omprehensive reports on

           findings from reviews of circumstances surrounding detainee deaths. The files include,

           but are not limited to, investigative reports, correspondence, witness statements, extracts

           of pertinent information, immigration records, medical records, photographs, video and




1
    Citations to “J.A.” can be found in the five-volume Joint Appendix, see ECF Nos. 19, 19-1, 19-2, 19-3, 19-4.
                                                           5
voice recordings, death certificates, and autopsy reports.” Id. at 648. ICE proposed

permanent retention of the Death Review Files. Id.

       (3)     Detention Monitoring Reports. Detention Monitoring Reports “document[]

on-site monitoring of detention facilities for appropriate and timely resolution of problems

and concerns that may arise daily during facility operations.” Id. at 6. They are provided

weekly by facilities “to the Detention Monitoring Unit” to “identify[] concerns within the

facility and corrective actions taken to remedy them.” Id. ICE proposed a three-year

retention period for Detention Monitoring Reports. Id. at 650.

       (4)     Detainee Escape Reports. These reports “document[] details of successful

detainee escapes from ICE custody or detention facilities,” id. at 6, and ICE proposed a

seven-year retention period for such records, id. at 651.

       (5)     Detention Information Reporting Line Records (“DRIL Records”). DRIL

Records “document[] calls to the Detention Reporting and Information Line (DRIL).” Id.

at 7. “DRIL is a toll-free service providing a direct channel for individuals in ICE custody,

the public, non-governmental organizations, faith-based organizations, academic

institutions, attorneys, and advocacy groups to communicate directly with ICE to answer

questions and resolve concerns.” Id. These “[r]ecords include, but are not limited to,

communications in any form            (phone,   etc.), correspondence,     and supporting

documentation.” Id. ICE suggested a five-year retention period for DRIL Records. Id.

at 651–52.

       (6)     Detainee Segregation Case Files. These records “document[] the placement

of detainees in segregated housing, including reasons for segregation placement,

compliance with applicable detention standards, alternative arrangements explored, and

                                         6
       assessment of the best course of action.” Id. at 7. The records may result from segregation

       that is “administrative, disciplinary, protective . . . , or self-requested by the detainee.” Id.

       ICE included a three-year retention period for Detainee Segregation Case Files. Id. at 652.

       After ICE submitted the proposed schedule to NARA, NARA offered two comments.

First, as to the Death Review Files, NARA appraised the files as “temporary” rather than

permanent and recommended that they “be long term temporary, i.e. something in the

neighborhood of 50 y[ea]rs.” Id. at 631. As NARA’s appraiser explained, “These review files

may be of interest to individuals and organizations but do not warrant permanent retention in the

National Archives because they do not document significant actions of federal officials, the legal

rights and interests of US citizens, or the national experience.” Id. Second, NARA confirmed

with ICE that there were other permanent records that captured “information on sexual assault

incidents” in ICE detention. See id.; id. at 627 (ICE responding that sexual assault incidents are

also captured in “the Sexual Assault Case Management System”).

       ICE thereafter submitted a revised version of its disposition authority request. The primary

change ICE made in this iteration was that it proposed to retain the Death Review Files for 20 years

rather than permanently. Defs.’ Cross-Mot. for Summ. J., ECF No. 14 [hereinafter Defs.’ Mot.],

Defs.’ Mem. in Supp. of Defs.’ Cross-Mot. for Summ. J. & in Opp’n to Pls.’ Mot. for Summ. J.,

ECF No. 14-1 [hereinafter Defs.’ Br.], at 7.

       In a four-page appraisal memorandum dated June 20, 2017, the NARA appraiser

recommended that the Archivist approve ICE’s proposed schedule (the “First Appraisal Memo”).

J.A. at 610. The First Appraisal Memo explained the appraiser’s justifications for the approval

recommendation. Importantly here, the Memo contained scant discussion of the research value of

the records ICE sought to destroy. It merely stated that the Death Review Files, Detention

                                                  7
Monitoring Reports, Detainee Escape Reports, DRIL Records, and Detainee Segregation Case

Files have “little or no research value.” See id. at 611–13. Additionally, the Memo did not include

any evaluation or conclusion regarding the research value of the Sexual Abuse and Assault Files

and instead justified temporary retention of those files on the basis that they do “not document

significant actions of Federal officials.” Id. at 610.

               2.      First Notice and Comment Period

       In July 2017, NARA published a notice regarding the proposed Disposition Schedule in

the Federal Register and requested public comment. Records Schedules; Availability and Request

for Comments, 82 Fed. Reg. 32,585 (July 14, 2017). NARA received “an unprecedented number

of comments”—approximately 25,000 of them—on the proposed Disposition Schedule. See

Defs.’ Br. at 8; J.A. at 154. “The general comments received from individuals, organizations, and

signers of petitions overwhelmingly asked NARA not to approve the disposition request entirely;

not to approve the request to destroy records related to death, abuse, and detainee segregation; or

to preserve all records on the pending record schedules.” J.A. at 154.

       One of the themes expressed in numerous comments was that the records on ICE’s

Disposition Schedule were valuable to researchers and thus merited longer or permanent

preservation. See id. (noting commenters suggested the records were needed for, among other

things, “sociologists and psychologists researching social problems” and “historical research into

treatment of detainees and conditions of detention”). As one example of many, 28 congressional

representatives signed a letter urging NARA to “err on the side of preservation” of ICE’s records.
Id. at 486. The representatives argued that preservation was necessary because “the relatively

recent government restructuring of our immigration agencies, the increased centrality of

immigration in American public debate, and strong congressional attention to this issue indicate

                                                  8
that the treatment of immigrants will be of high historical and research value to future scholars and

legislators in understanding our country’s actions during this moment in time.” Id. at 485–86.

Similarly, the ACLU, which submitted a petition supported by 23,758 comments, id. at 154,

observed that “[m]any of the records that ICE proposes for destruction have served as the basis for

research and literature offering proof of the mistreatment endured by people in detention, including

sexual abuse, excessive use of solitary confinement, and death.” Id. at 494. The ACLU stressed

that “the records in this schedule have significant legal, research and historical value” and “offer

a critical window into the treatment of immigrants in the United States.” Id. at 500–01.

       In response to the comments, NARA suggested several revisions to ICE’s proposed

schedule. NARA increased the retention period for Sexual Abuse and Assault Files from 20 years

to 25 years in order to ensure the records are “preserved for the time required for ICE’s business

needs.” See id. at 173. NARA also split the Death Review Files into two items: a temporary

Enforcement and Removal Operations Detainee Death Review File (“ERO Death Review File”)

with a 20-year disposition and a permanent Office of Professional Responsibility Detainee Death

Review File (“OPR Death Review File”). See id. at 174. According to NARA, the two sets of

files, named for the separate ICE offices that maintain them, significantly overlap, and “[t]he most

significant contents of the ERO Death Review file are covered by the OPR Death Review File.”
Id. at 174–75. Finally, NARA increased the retention period for DRIL Records from five to seven

years to “ensure maintenance of records for an appropriate length of time to ensure legal rights

and accountability” and increased the retention period for Detainee Segregation Case Files from

three to seven years “to support interests of legal rights and accountability.” See id. at 178–79.




                                                 9
               3.      Second Notice and Comment Period

       On June 21, 2019, NARA published the modified proposed schedule in the Federal

Register and invited a second round of public comments. See Changes to Agency Records

Schedule; Request for Comments, 84 Fed. Reg. 29,247 (June 21, 2019). Once again, NARA

received multiple comments expressing concerns that, under the proposed schedule, “sufficient

records w[ould] not be available for historical and human rights research.” J.A. at 15. NARA

received, for example, a comment from two professors at Durham University, a public university

in the United Kingdom, who had requested in the course of their previous research numerous

documents now slated for disposition. See id. at 86–102. The professors attached their recent

research paper based on FOIA requests to ICE detention centers and noted that “[r]esponses to our

FOIA requests clearly demonstrate research value for social scientists and legal scholars

documenting patterns of behaviour, human rights concerns and abuse in detention.” Id. at 86.

According to the professors, “[d]ocuments due for rescheduling are already used in research and

are essential to research on US immigration detention facilities.” Id. at 87. Disposing of such

records, the professors urged, “would have a demonstrable and negative impact upon academic

research in this field.” Id. Similarly, the Archivists Round Table of Metropolitan New York

(“ART”) commented that many of the records proposed for disposition, including Detainee

Segregation Case Files, would be “significant for research for future generations.” Id. at 111 (also

commenting that “ERO Detainee Death Review Files will be researched by future generations”).

ART also emphasized that NARA should carefully consider how preserving summaries of other

records sacrificed the “more inclusive perspectives” preserved in original documents. See id.

at 110. For that reason, ART recommended permanently preserving Sexual Abuse and Assault

Files, as well as ERO Death Review Files and DRIL Records. Id. at 110–11.

                                                10
       Following the second notice and comment period, NARA published a second consolidated

reply to comments. See id. at 14. NARA acknowledged receiving a number of comments

expressing that, “[u]nder the proposed schedule, sufficient records will not be available for

historical and human rights research, accountability of ICE employees, to support the legal rights

of harmed persons, or family member interest.” Id. at 15. NARA responded to commenters’

concerns regarding the research value of the scheduled records by stating, “When the National

Archives appraises a series of records as temporary rather than permanent, it does not mean that

the activities the records document are unimportant, or that the records lack any research use.” Id.

at 17. “Rather,” NARA explained, “it means that the anticipated research use will be more

contemporary rather than many years into the future.” Id.   The agency’s conclusion that

“anticipated research use will be more contemporary” was the only insight it provided into its

consideration of the research value of the records.

       NARA also noted that some commenters were concerned that preserving summaries of

significant detention events rather than all contemporaneous documentation would not “promote

‘inclusive perspectives.’” Id. at 22. NARA explained that retaining inclusive perspectives was a

lesser priority for the agency in selecting which documents to preserve: “As the archives of the

U.S. Government, our policy does in fact consider documentation of high-level federal

decision-making more archivally significant than ‘inclusive perspectives of all who are involved.’”
Id. Therefore, NARA concluded, “complaints that proceed through agency processes are more . . .

likely to meet criteria for permanent retention because they reflect more thorough investigation

and assessment.” Id.




                                                11
action under the APA, “the district judge sits as an appellate tribunal,” and “[t]he entire case on

review is a question of law.” Am. Bioscience, Inc. v. Thompson, 269 F.3d 1077, 1083 (D.C.

Cir. 2001) (internal quotation marks omitted). The court’s analysis must be confined to the

administrative record and should involve “neither more nor less information than” was before “the

agency when it made its decision.” CTS Corp. v. EPA, 759 F.3d 52, 64 (D.C. Cir. 2014) (internal

quotation marks omitted). The district court’s “review is ‘narrow’ and [it] will ‘not substitute [its]

judgment for that of the agency.’” U.S. Sugar Corp. v. EPA, 830 F.3d 579, 605 (D.C. Cir. 2016)

(alterations omitted) (quoting Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. (State

Farm), 463 U.S. 29, 43 (1983)).

       The APA requires courts to “hold unlawful and set aside agency action, findings, and

conclusions” that are “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with the law.” 5 U.S.C. § 706(2)(A). “Although the arbitrary and capricious standard of review

is deferential, the court will ‘intervene to ensure that the agency has examined the relevant data

and articulated a satisfactory explanation for its action.’” BellSouth Corp. v. FCC, 162 F.3d 1215,

1221–22 (D.C. Cir. 1999) (alterations omitted) (quoting Petroleum Commc’ns, Inc. v. FCC, 22
F.3d 1164, 1172 (D.C. Cir. 1994)). An agency’s decision is arbitrary and capricious if the agency

relies “on factors which Congress has not intended it to consider, entirely fail[s] to consider an

important aspect of the problem, offer[s] an explanation for its decision that runs counter to the

evidence before the agency, or is so implausible that it could not be ascribed to a difference in

view or the product of agency expertise.” State Farm, 463 U.S. at 43.

IV.    DISCUSSION

       Plaintiffs argue that NARA’s approval of ICE’s Disposition Schedule was arbitrary and

capricious for seven reasons. Specifically, Plaintiffs argue that NARA (1) “failed to sufficiently

                                                 13
evaluate the research value of the ICE records,” (2) “failed to address significant and relevant

public comments,” (3) “disregarded that historical predecessors of the ICE records are archived in

NARA’s permanent collections,” (4) “failed to sufficiently consider the research value of primary

material,” (5) failed to adequately explain its approval of the “destruction of the ERO detainee

death review files,” (6) “disregarded NARA appraisal policies on ‘periodic reports’ in approving

destruction of ICE’s detention monitoring reports,” and (7) “provided no assessment of the volume

of records at issue or the cost considerations for long-term maintenance, despite citing ‘resource

considerations’ as a basis for approving the ICE schedule.” Pls.’ Br. at 18. The court reaches only

the first two of these arguments. The court finds that, as to all but the Detainee Escape Reports,

NARA’s approval of the schedule was arbitrary and capricious on the grounds that NARA failed

to evaluate the research value of the ICE records and that NARA failed to address significant and

relevant public comments.

       Plaintiffs’ lead argument centers on the agency’s failure to adequately account for the

records’ research value and to respond to comments raising this inadequacy. Plaintiffs contend

that NARA failed to “analyze[] the kinds and extent of current research use of the ICE records by

individuals engaged in historical and human rights research” and “to make inferences about

anticipated use based on how historians have utilized comparable immigration detention records

in the past.” Pls.’ Br. at 20 (internal quotation marks omitted). They point out that NARA’s

Appraisal Policy requires the agency to make both inquiries, and that, particularly in light of the

fact that the agency “received significant public comments on these points,” its failure to do so

was arbitrary and capricious. See id.

       It is black letter law that an agency acts arbitrarily and capriciously when it “entirely fail[s]

to consider an important aspect of the problem.” State Farm, 463 U.S. at 43. An agency also must

                                                  14
respond to “relevant” and “significant” public comments. Home Box Office, Inc. v. FCC (HBO),

567 F.2d 9, 35 & n.58 (D.C. Cir. 1977). These two requirements—that the agency consider

important aspects of the problem and respond to all relevant and significant public comments—

interact to ensure that the agency’s decision is responsive to major areas of concern. Accordingly,

“‘[t]he failure to respond to comments is significant only insofar as it demonstrates that the

agency’s decision was not based on a consideration of the relevant factors.’” Sherley v. Sebelius,

689 F.3d 776, 784 (D.C. Cir. 2012) (quoting Covad Commc’ns v. FCC, 450 F.3d 528, 550 (D.C.

Cir. 2006)). And, inversely, “[t]he requirement that agency action not be arbitrary or capricious

includes a requirement that the agency adequately explain its result and respond to ‘relevant’ and

‘significant’ public comments.” Pub. Citizen, Inc. v. FAA, 988 F.2d 186, 197 (D.C. Cir. 1993)

(citation omitted) (quoting HBO, 567 F.2d at 35 & n.58). “[N]either requirement is particularly

demanding.” Id.

       Here, NARA was required by both the governing statutes and the agency’s Appraisal

Policy to consider the research value of the records in ICE’s Disposition Schedule, and it failed to

meaningfully do so. To begin, the Archivist is required by statute to examine schedules submitted

by agency heads and determine if “any of the records listed in a list or schedule . . . do not, or will

not after the lapse of the period specified, have sufficient administrative, legal, research, or other

value to warrant their continued preservation by the Government.”             44 U.S.C. § 3303a(a)

(emphasis added); see also Am. Friends Serv. Comm. v. Webster, 720 F.2d 29, 64–65 (D.C.

Cir. 1983) (requiring NARA to “provide[] an explanation of what factors were considered in

arriving at the conclusion that the records listed do not have sufficient administrative, legal,

research, or other value to warrant their continued preservation” (internal quotation marks



                                                  15
omitted)). Before approving a schedule for disposition, NARA is therefore required to consider

as one of several factors whether the records’ research value warrants continued preservation.

          NARA’s Appraisal Policy reflects this statutory mandate. Under the Appraisal Policy,

NARA appraisers “use[] the general guidelines outlined in Appendix 1” to “determin[e] which

records support its appraisal objectives and thus warrant permanent retention.” Appraisal Policy

§ 9. In turn, Appendix 1 lists questions that “NARA staff must address” when “developing

appraisal recommendations for the Archivist of the United States.” Id. app. 1 (emphasis added).

The very first required question each appraiser must address is, “How significant are the records

for research?” Id. To make that assessment, Appendix 1 directs that “[i]t is necessary to consider

the kinds and extent of current research use and to try to make inferences about anticipated use

both by the public and by the Government.” Id. (emphasis added). NARA’s obligation to consider

the research value of records scheduled for disposition is thus at the forefront of the Appraisal

Policy.

          The record before this court, however, does not reveal that NARA considered current

research use or made inferences about the anticipated use of the documents in future research. In

its appraisal memorandum to ICE, NARA noted that the OPR Death Review Files have “[h]igh

potential research value” and that “Congress and the public have shown considerable interest in

records of detainee deaths.” J.A. at 176. But for other files, including Detention Monitoring

Reports, Detainee Escape Reports, DRIL Records, and Detainee Segregation Case Files, NARA

merely commented that the records have “little or no research value” without providing any

analysis of the records’ current or anticipated future research use. See id. at 177–78. What’s more,

NARA did not provide any conclusion as to the research value of the Sexual Abuse and Assault

Files. Id. at 172–73. Without “an ‘attempt at explanation or justification’” this court is left with

                                                16
no means of discerning whether the agency actually considered the research value of the records

on ICE’s Disposition Schedule. See Nat’l Wildlife Fed’n v. EPA, 286 F.3d 554, 564 (D.C. Cir.

2002) (quoting Engine Mfrs. Ass’n v. EPA, 20 F.3d 1177, 1182 (D.C. Cir. 1994)).

       NARA, for its part, does not contest that it had to consider the research value of the records

on ICE’s Disposition Schedule. Instead, it argues that it was not “required to provide further

explanation regarding the documents’ research value.” Defs.’ Br. at 26. According to NARA,

“potential research value is just one of many factors that informed NARA’s decision to approve

the Schedule,” and “[n]either the APA nor the Appraisal Policy required NARA to specifically

address each of these myriad factors in its public explanation of why it approved the Schedule.”
Id.

       The court might agree with NARA were it not for the numerous comments touting the

current and anticipated future research value of the records and criticizing the agency for not

properly measuring their true value. The court agrees that the steps laid out in the Appendix to the

Appraisal Policy do not create some rote, box-checking exercise. For example, where the lack of

research value is self-evident and uncontroverted, it would be unreasonable to demand that the

agency provide a fulsome explanation for that conclusion. But once, as here, NARA receives

numerous comments discussing the research value of records in dispute, it has a duty to respond

to such comments and to explain its reasoning. As the D.C. Circuit has noted, “a dialogue is a

two-way street: the opportunity to comment is meaningless unless the agency responds to

significant points raised by the public.” HBO, 567 F.2d at 35–36 (footnote omitted).

       During the two notice and comment periods, NARA received specific comments that the

Sexual Assault and Abuse Files, ERO Death Review Files, Detainee Segregation Case Files,

Detention Monitoring Reports, and DRIL Records possessed significant research value on matters

                                                17
of public interest. See J.A. at 499 (Sexual Assault and Abuse Files); id. at 110–11, 496 (ERO

Death Review Files); id. at 80, 324–25 (Detainee Segregation Case Files); id. at 27, 95–96

(Detention Monitoring Reports); id. at 111 (DRIL Records). Rather than grapple with these

significant points, NARA summarily answered that the records’ “anticipated research use will be

more contemporary rather than many years into the future.” Id. at 17. It said no more. NARA’s

response is a conclusion, not an explanation of its rationale, and it provides the public—and the

court—with no insight into how the agency determined that the records had contemporary rather

than long-term research value. NARA did not reference “the kinds and extent of current research

use”—a consideration the Appendix deems “necessary”—or explain its “inferences about

anticipated use”—which the Appendix states the agency must “try” to make. See Appraisal Policy

app. 1. The D.C. Circuit has made clear that more is required of the agency than “to note the

concerns of others and dismiss those concerns in a handful of conclusory sentences.” Gresham v.

Azar, 950 F.3d 93, 103 (D.C. Cir. 2020); see also Getty v. Fed. Sav. & Loan Ins., 805 F.2d 1050,

1055 (D.C. Cir. 1986) (noting that, even where formal findings were not required, “an agency must

provide the court an explanation sufficient to allow [it] to properly carry out [its] review”).

Accordingly, as to the Sexual Abuse and Assault Files, ERO Death Review Files, Detainee

Segregation Case Files, Detention Monitoring Reports, and DRIL Records, NARA’s approval of

the Disposition Schedule was arbitrary and capricious because it failed to consider an important

factor—the research value of the records—and failed to adequately respond to comments pointing

out that it had failed to consider that factor.

        The court reaches a different conclusion as to the Detainee Escape Reports. Plaintiffs have

not identified—and the court is unaware of—any comments suggesting that the Detainee Escape

Reports have significant research value. See Hr’g Tr., ECF No. 20, at 36:6–16 (conceding that,

                                                  18
with respect to the Detainee Escape Reports, “we would not point to specific comments that NARA

disregarded as to research value, apart from the generalized objection that we raise concerning the

[Significant Event Notification] system”). Because commenters did not specifically identify that

NARA failed to appreciate the research value of the Detainee Escape Records, the court concludes

that NARA’s approval of ICE’s Disposition Schedule was not arbitrary and capricious as it

pertains to the Detainee Escape Records. 2 See Advocates for Highway & Auto Safety v. Fed. Motor

Carrier Safety Admin., 429 F.3d 1136, 1150 (D.C. Cir. 2005) (“[A] party will normally forfeit an

opportunity to challenge an agency rulemaking on a ground that was not first presented to the

agency for its initial consideration.”).

         The court notes two additional considerations that motivate its decision today. First,

assessing the future research value of records is an inherently difficult and uncertain task, and, as

Plaintiffs point out, NARA has previously underestimated the research value of important

immigration records. Pls.’ Br. at 28–29. In 2018, the San Francisco office of NARA published a

guide related to Record Group 85, which contains records of the Immigration and Naturalization

Service’s enforcement of the Chinese Exclusion Act. See Nat’l Archives at S.F., Record Grp. 85,

Immigration and Naturalization Service. 3 The guide notes that “many sought-after records . . . no

longer exist” from this time period because “[r]ecords now considered priceless by historians,

social scientists, and genealogists were thought by some to have little or no future value fifty years

ago.” Id. at 3 (emphasis omitted). 4 The lessons of Record Group 85 provide all the more reason


2
  Plaintiffs have not brought any other arguments that NARA’s approval of the Detainee Escape Reports specifically
was arbitrary and capricious, and the briefing makes little mention of the Detainee Escape Reports in general. As
such, the court concludes that NARA’s approval of the portion of the Disposition Schedule addressing the Detainee
Escape Reports was not arbitrary and capricious.
3
   Available at: https://static1.squarespace.com/static/5a81dadde9bfdff9a97b0da7/t/5d276e576e392d000188df98/
1562865246177/NARA+San+Francisco+District+Inventory+(rev.+12-2018).pdf.
4
  In addition, the San Francisco office of NARA noted that the destruction of some of these records occurred because
the Immigration and Nationalization Service “believed at the time, incorrectly, that” many administrative records were
                                                         19
for NARA to carefully consider the future research value of the records listed in ICE’s Disposition

Schedule.

        Second, the court notes that NARA has justified its retention periods for the Sexual Abuse

and Assault Files, ERO Death Review Files, Detention Monitoring Reports, and DRIL Records in

part on the basis that information contained in those records is “[c]aptured elsewhere” in long-term

temporary or permanent records. J.A. at 173, 175, 177–78. While the court does not reach

Plaintiffs’ challenge to these justifications, see Pls.’ Br. at 30–33, the agency should nonetheless

use remand as an opportunity to consider the research value of any primary source material that is

not fully captured in other records. The D.C. Circuit has previously cautioned NARA not to

assume that “summaries are always sufficient to maintain all information of value.” Am. Friends

Serv. Comm., 720 F.2d at 66 n.61. “In some cases, summaries cannot be trusted to address all

important research issues that may arise . . . .” Id.; see also id. at 65 (noting “summaries need to

account in some reasonable fashion for historical research interests and the rights of affected

individuals”). Accordingly, as NARA considers the research value of the specified records on

remand, it should also weigh the research value of any information that is preserved in primary

sources but is not captured by secondary summaries or other documents that are permanently

preserved.

V.      CONCLUSION

        For the foregoing reasons, Plaintiffs’ Motion for Summary Judgment, ECF No. 9, is

granted in part and denied in part, and Defendants’ Motion for Summary Judgment, ECF No. 14,

is granted in part and denied in part. The court vacates NARA’s approval of the ICE Disposition



summarized or substantially duplicated elsewhere.   Nat’l Archives at S.F., Record Grp. 85, Immigration and
Naturalization Service, at 3.
                                                     20
Schedule as to the Sexual Abuse and Assault Files, ERO Death Review Files, Detainee

Segregation Case Files, Detention Monitoring Reports, and DRIL Records and remands those

portions of the Schedule to NARA for further consideration. The court grants Defendants

summary judgment as to the Detainee Escape Reports.      A final order accompanies this

Memorandum Opinion.




Dated: March 12, 2021                                 Amit P. Mehta
                                               United States District Court Judge




                                          21